 466DECISIONSOF NATIONALLABOR RELATIONS BOARDNestor Brothers,Inc.andChauffeurs,Teamsters andHelpers Local Union No. 693,affiliatedwith theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 3-CA-6137January 20, 1976DECISION AND ORDERBy CHAIRMAN MURPHY-AND MEMBERS FANNINGAND JENKINSUpon a charge filed on July 3, 1975, by Chauf-feurs, Teamsters and Helpers Local Union No. 693,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, herein called the Union, and duly servedon Nestor Brothers, Inc., herein called the Respon-dent, the Acting General Counsel of the NationalLabor Relations Board, hereinafter the GeneralCounsel, by the Regional Director for Region 3, is-sued a complaint on August 22, 1975, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5), (3),and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the alleged 8(a)(5), (3), and (1) un-fair labor practices, the complaint alleges, in sub-stance, (1) that Respondent has refused to bargaincollectively with the incumbent Union, the duly des-ignated exclusive and contractual bargaining repre-sentative of all Respondent's employees in an appro-priate unit at Vestal, New York, one of its severalterminals (a) by bargaining directly with unit em-ployees, (b) by refusing to bargain with the Unionabout the potential sale and discontinuance of itsVestal terminal operations and the effects thereof onunit employees, and (c) by unilaterally discontinuingthe use of its union employees and contracting outtheir work to independent contractors; and (2) thatRespondent discriminatorily terminated and refusedto reemploy employees at its Vestal terminal.On October 10, 1975, the General Counsel, bycounsel, filed directly with the Board a Motion forSummary Judgment based upon Respondent's fail-ure to file an answer as required by Section 102.20 oftheBoard'sRules and Regulations, Series 8, asamended. Subsequently, on October 23, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series $, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained -in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing duly servedon the Respondent specifically states that unless ananswer to the complaint is filed by the Respondentwithin 10 days of service thereof "all of the allega-tions in the Complaint shall be deemed to be admit-ted to be true and may be so found by the Board."The complaint issued on August 22, 1975. On August27, 1975, Respondent filed a letter with the RegionalDirector stating,inter alia,that Respondent on Au-gust 12, 1975, had made an assignment for the bene-fit of creditors and that Stanley R. Rudin, Esq., wasappointed assignee. On September 16, 1975, 25 daysafter the issuance of the complaint, counsel for theGeneral Counselsua sponteextended the time for an-swering, notifying Respondent that failure to file bySeptember 22, 1975, would result in the filing of aMotion for Summary Judgment. On September 24,1975, Respondent filed with the Regional Director arequest for an extension of time to file an answeruntil October 6, 1975. The Regional Director on Sep-tember 25, 1975, granted the requested extension.222 NLRB No. 46 NESTOR BROTHERS, INC.According to the Motion for Summary Judgment,counsel for the General Counsel, on October 6, 1975,spoke by phone with Respondent's counsel and theassignee at which time he was informed that no an-swer to the complaint was forthcoming from eitherRespondent or the assignee because of the assign-ment for the benefit of -creditors.'As noted, the Respondent did not at any time filean answer to the complaint, despite the two exten-sions granted by the Regional Director; nor did it filea response to the Notice To Show Cause and, there-fore, the allegations of the General Counsel's Motionfor - Summary Judgment stand uncontroverted. Nogood cause to the contrary having been shown, inaccordance with the rules set forth above, the allega-tions of the complaint are deemed to be admittedand are found to be true. We shall, accordingly,grant the Motion for Summary Judgment.FINDINGS OF FACTI . THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation withits principal place of business and a terminal at Ves-talParkway West, Vestal, New York, where it hasengaged in the business of providing and performinginterstate transportation of commodities as a com-mon carrier. It also operates other terminals in NewYork and New Jersey. During the past year, Respon-dent, in the course and conduct of its business opera-tions, performed services valued in excess of $50,000of which services valued in excess of $50,000 wereperformed in States other than the State of NewYork where Respondent is located.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the-policies of the Act to'assert juris-diction herein.It.THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Local UnionNo. 693, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.1A copy of the September 16, 1975, letter extending the time to answerwas sent to Stanley R. Rudm, Esq, the assignee On October 6, 1975, theassignee was served with a copy of the complaint and notice of hearing.III.UNFAIR LABOR PRACTICESA. The 8(a)(5) and (1) Violations1.The unit467The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All truckdrivers, over-the-road drivers, dock-men and warehousemen employed by Respon-dent at its Vestal, New York, terminal, exclud-ingofficeclericalemployees,professionalemployees, guards, and supervisors as defined inthe Act.2.The representative status of the UnionSince 1949 the Union has been the duly designatedrepresentative for the purpose of collective bargain-ing in the above-described unit and Respondent andthe Union have been parties to successive collective-bargaining agreements of which the most recent be-came effective on July 3, 1973, and by its terms ex-pires on March 31, 1976.3.The requests and refusal to bargainCommencing on or about May 1, 1975, and onvarious dates thereafter starting on May 12, 1975,and continuing to date, the Union has requested thatthe Respondent bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. However, Re-spondent has refused, and continues to refuse, to rec-ognize and bargain with the Union (1) by bargainingdirectly with unit employees concerning rates of pay,hours of employment, and other terms and condi-tions of employment, including changing the em-ployees' status- to independent contractors; (2) by re-fusing to bargain collectively with the Union withregard to the potential sale and discontinuance ofoperations at its Vestal, New York, terminal and theeffect thereof on employees; and (3) by unilaterally,and without notice to the Union, discontinuing theuse of union employees and contracting their work toindependent contractors.Accordingly, we find that the Respondent has, bythe conduct described above, since May 12, 1975,and at all times thereafter, refused to bargain collec-tively with the Union as the exclusive representativeof the employees in, the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging-in unfair labor practices within the meaning 468DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 8(a)(5) and(1) of the Act.B. The 8(a)(3) and (1) ViolationsFrom May 27 to June 4, 1975, and from June 27 toJuly 11, 1975, and on July 14, 1975, Respondent (1)terminated the employees of the above-describedunit and refused and continues to refuse to employthese employees because they were union members,because they sought to bargain collectively throughthe Union, and because they engaged in other con-certed activity; and (2) unilaterally terminated unionemployees and contracted their work to independentcontractors.Accordingly, we find that, by the Respondent'saforesaid conduct, it discriminated in regard to thehire and tenure and terms and conditions of employ-ment of its employees, thereby discouraging mem-bership in a labor organization, and that by suchconduct the Respondent engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5), (3), and (1) of the Act, we shallorder that it cease and desist therefrom and take certain affirmative action designed to effectuate the pol-icies of the Act.We shall order the Respondent to cease and desistfrom bargaining directly with unit employees, fromrefusing to discuss the potential sale and discontin-uance of its Vestal, New York, operations and theeffect thereof on unit employees and from unilateral-ly terminating its union employees and contractingout their work. Having found that Respondent uni-laterallymay have discontinued its operations at itsVestal, New York, terminal and that Respondent dis-criminatorily terminated the employment of employ-ees in the above-described unit, and at all times sincehas failed and refused to reinstate them to their for-mer or substantially equivalent positions, we shall, inaccord with established precedent, provide the fol-lowing alternative remedies:21.We shall order that Respondent resume its dis-continued Vestal,New York, terminal operationsand offer the terminated unit employees immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or otherrights and privileges, and that Respondent makethem whole for any loss of earnings they may havesuffered by reason of the discrimination againstthem. Backpay shall be based on the earnings whichthey would normally have received from the date oftheir termination to the date of Respondent's offer ofreinstatement, less any net interim earnings, andshall be computed on a quarterly basis in the mannerset forth in F.W.Woolworth Company,90 NLRB289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962).2.Alternatively, in the event that Respondentdoes not resume its discontinued operations, we shallorder that it make whole the aforesaid discrimina-torily terminated employees for any loss of pay suf-fered by reason of the discrimination against them bypaying to each of them a sum of money equal to theamount each would normally have earned as wagesfrom the date of his termination until such time aseach secures, or did secure, substantially equivalentemployment with other employers,' computed in ac-cordance with the Board's usual formula set forth inF.W.Woolworth Company, supra,andIsis Plumbing& Heating Co., supra.In addition to requiring Respondent to post copiesof the notice, we shall order it to mail copies of thenotice to its employees at their last known addressand to the Union.Since the unfair labor practices committed by Re-spondent were of a character which go to the veryheart of the Act, we shall also order Respondent tocease and desist from infringing in any manner uponthe rights of employees guaranteed by Section 7 ofthe Act.We also expressly reserve the right to modify thebackpay and reinstatement provisions of this Deci-sion and Order, if made necessary by a change inconditions in the future, and to make such supple-ments thereto as may hereafter become necessary inorder to define or clarify their application to a specif-ic set of circumstances not now apparent.The Board, upon the basis of the foregoing factsand the entire record, makes the following:2 BashoreMeat Products, Inc.,218 NLRB No 68 (1975),Eclectic, Inc,209 NLRB 270 (1974).3 Bonnie LassKnittingMills, Inc,126 NLRB 1396 (1960) NESTOR BROTHERS, INC.469CONCLUSIONS OF LAW1.Nestor Brothers, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Chauffeurs,Teamsters andHelpersLocalUnion No. 693, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All truckdrivers, over-the-road drivers, dock-men and warehousemen employed by Respondent atitsVestal, New York, terminal, excluding office cleri-cal employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for collective-bargaining purposes withinthe meaning of Section 8(b) of the Act.4. Since 1949, the above-named labor organiza-tion has been the exclusive representative of all em-ployees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaning ofSection 9(a) of the Act.5.By the acts described in section III, above, Re-spondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed inSection 7 of the Act and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5), (3), and (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Nestor Brothers, Inc., Vestal, New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively by bargainingdirectlywith employees concerning rates of pay,hours of employment, and other terms and condi-tions of employment, including changing the em-ployees' status to independent contractors, by refus-ing to bargain with regard to the potential sale anddiscontinuance of operations at its Vestal, New York,terminal and the effect thereof on unit employees,and by unilaterally discontinuing the use of its unionemployees and contracting their work to indepen-dent contractorswithout prior bargaining withChauffeurs, Teamsters and Helpers Local Union No.693, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other union selected as the exclu-sive bargaining representative of the employees inthe following unit:All truckdrivers, over-the-road drivers, dock-men and warehousemen employed by Respon-dent at its Vestal, New York, terminal, exclud-ingofficeclericalemployees,professionalemployees, guards, and supervisors as defined inthe Act.(b)Discouraging its employees' membership in, oractivities on behalf of the above-named Union, orany other labor organization, by discriminatorily ter-minating employees because they were union mem-bers, and/or sought to bargain collectively throughthe above-named Union and/or engaged in otherconcerted activity, or by discriminating in any othermanner in regard to hiring or tenure or any otherterm or condition of employment.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to any decision to sell or discontinue opera-tions, or any portion thereof, and the effect thereofon unit employees, and with respect to rates of pay,wages, hours, and other terms and conditions of em-ployment, and, if an understanding is reached, em-body such understanding in a signed agreement.(b)Either (1) reopen its discontinued Vestal, NewYork, terminal operations and offer to unit employ-ees who were terminated as a result of the discontin-uance immediate and full reinstatement to their for-mer jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of earnings suffered byreason of their discriminatory terminations, or, alter-natively, (2) if the discontinued operations are notresumed, make the terminated employees whole forany loss of pay suffered by reason of the discrimina-tion against them in the manner'set forth in the sec-tion above entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to' analyze the amount ofbackpay due under the terms of this Order.(d)Post at its terminal in Vestal, New York, cop- 470DECISIONSOF NATIONALLABOR RELATIONS BOARDies of the attached notice marked "Appendix." 4 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Respon-dent shall mail copies of the notice to employees attheir last known addresses and to the Union. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the Board reserves toitself the right to modify the backpay and reinstate-ment provisions of this Decision and Order, if madenecessary by a change of conditions in the future,and to make such supplements thereto as may here-after become necessary in order to define or clarifytheir application to a specific set of circumstancesnot now apparent.4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively bybargaining directly with our employees concern-ing rates of pay, hours of employment, andother terms and conditions of employment, in-cluding changing our employees' status to inde-pendent contractors, by refusing to bargain withregard to the potential sale and discontinuanceof operations at our Vestal, New York, terminaland the effect thereof on unit employees, and byunilaterally discontinuing the use of our unionemployees and contracting their work to inde-pendent contractors without prior bargainingwith Chauffeurs, Teamsters and Helpers LocalUnion No. 693, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any otherunion selected as the exclusive bargaining repre-sentative of our employees. The bargaining unitis:Alltruckdrivers,over-the-roaddrivers,dockmen, and warehousemen employed byRespondent at its Vestal, New York, terminal,excluding office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.WE WILL NOT discourage our employees' mem-bership in, or activities on behalf of, the above-named Union, or any other labor organization,by discriminatorily terminating employees be-cause they were union members, and/or soughtto bargain collectively through the Union and/or engaged in other concerted activity, or by dis-criminating in any other manner in regard tohiring or tenure or any other term or conditionof employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights.WE WILL, upon request, bargain with theabove-named labor organization as the exclusiverepresentative of all employees in the above-de-scribed unit with respect to any decision to sellor discontinue operations, or any portion there-of, and the effect thereof on unit employees, andwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and,if an understanding is reached, embody such un-derstanding in a signed agreement.WE WILL, either reopen our discontinued Ves-tal,New York, terminal operations and offer tounit employees who were terminated as a resultof the discontinuance immediate and full rein-statement to their former jobs or, if such jobs nolonger exist, to substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges and make them wholefor any loss of earnings suffered by reason oftheir discriminatory terminations, or alternative-ly, if the discontinued operations are not re-sumed, make the terminated employees wholefor any loss of pay suffered by reason of thediscrimination against them.All our employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named Union, or any other labor organiza-tion, except to the extent that this right may be af-fected by an agreement in conformity with Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.NESTOR BROTHERS, INC.